Title: From Thomas Jefferson to Madame de Tott, 28 February 1787
From: Jefferson, Thomas
To: Tott, Sophie Ernestine, MMe de



Paris Feb. 28. 1787.

Have you been, Madam, to see the superb picture now exhibiting in the rue Ste. Nicaise, No. 9. chez Mde. Drouay? It is that of Marius in the moment when the souldier [ente]rs to assassinate him. It is made by her son, a student at Rome under the care of David, and is much in David’s manner. All Paris is running to see it, and really it appears to me to have extraordinary merit. It fixed me like a statue a quarter of an hour, or half an hour, I do [not] know which, for I lost all ideas of time, “even the consciousness of my existence.” If you have not been, let me engage you to go, for I  think it will give you pleasure. Write me your judgment on it: it will serve to rectify my own, which as I have told you is a bad one, and needs a guide. It will multiply too the occasions of my hearing from you; occasions which I claim by promise, and which will strew some roses in the lengthy road I am to travel. That your road, through life, may be covered with roses, is the sincere prayer of him who has the honour to mingle his Adieus with sentiments of the most affectionate esteem and respect,

Th: Jefferson

